 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 1 of 14 Page ID #:1880




1
2
3
4
5
6
7
8                        UNITED STATES DISTRICT COURT
9                      CENTRAL DISTRICT OF CALIFORNIA
10
                                 SOUTHERN DIVISION
11
     DOMINIQUE DANIELS,                      ) Case No. 8:20-cv-00283-JGB (JDEx)
12                                           )
                                             )
13                      Plaintiff,           ) PROTECTIVE ORDER
                                             )
14                                           )
                        v.                   )
15                                           )
                                             )
16
     G4S SECURE SOLUTIONS USA,               )
     INC., et al.,                           )
17                                           )
                                             )
18                      Defendants.          )

19
           1.    PURPOSES AND LIMITATIONS
20
           Based on the materials submitted in connection with Defendants’
21
     Motion for a Protective Order and the ruling by the Court thereon, as well as
22
23
     other matters in the record, the Court finds that discovery in this action is

24   likely to involve production of confidential, proprietary or private information

25   for which special protection from public disclosure and from use for any

26   purpose other than pursuing this litigation is warranted. This Order does not
27   confer blanket protections on all disclosures or responses to discovery and that
28   the protection it affords from public disclosure and use extends only to the
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 2 of 14 Page ID #:1881




1    limited information or items that are entitled to confidential treatment under
2    the applicable legal principles.
3          2.     GOOD CAUSE STATEMENT
4          This action is likely to involve confidential employer and employee
5    information, private medical information, and proprietary information such as
6
     customer and pricing lists, which may be privileged or otherwise protected
7
     from public disclosure, for which special protection from public disclosure and
8
     from use for any purpose other than prosecution of this action is warranted.
9
     Accordingly, to expedite the flow of information, to facilitate the prompt
10
     resolution of disputes over confidentiality of discovery materials, to adequately
11
     protect information the parties are entitled to keep confidential, to ensure that
12
     the parties are permitted reasonable necessary uses of such material in
13
     preparation for and in the conduct of trial, to address their handling at the end
14
     of the litigation, and serve the ends of justice, a protective order for such
15
     information is justified in this matter. The Court directs that information not
16
17
     be designated as confidential for tactical reasons and that nothing be so

18
     designated without a good faith belief that it has been maintained in a

19   confidential, non-public manner, and there is good cause why it should not be

20   part of the public record of this case.
21         3.     UNDER SEAL FILING PROCEDURE
22         As set forth in Section 14.3, below, this Protective Order does not entitle
23   the parties to file confidential information under seal; Local Civil Rule 79-5
24   sets forth the procedures that must be followed and the standards that will be
25   applied when a party seeks permission from the court to file material under
26   seal. There is a strong presumption that the public has a right of access to
27   judicial proceedings and records in civil cases. In connection with non-
28   dispositive motions, good cause must be shown to support a filing under seal.

                                               2
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 3 of 14 Page ID #:1882




1    See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1176 (9th Cir.
2    2006), Phillips v. Gen. Motors Corp., 307 F.3d 1206, 1210-11 (9th Cir. 2002),
3    Makar-Welbon v. Sony Electrics, Inc., 187 F.R.D. 576, 577 (E.D. Wis. 1999)
4    (even stipulated protective orders require good cause showing), and a specific
5    showing of good cause or compelling reasons with proper evidentiary support
6
     and legal justification, must be made with respect to Protected Material that a
7
     party seeks to file under seal. The parties’ mere designation of Disclosure or
8
     Discovery Material as CONFIDENTIAL does not— without the submission
9
     of competent evidence by declaration, establishing that the material sought to
10
     be filed under seal qualifies as confidential, privileged, or otherwise
11
     protectable—constitute good cause.
12
           Further, if a party requests sealing related to a dispositive motion or trial,
13
     then compelling reasons, not only good cause, for the sealing must be shown,
14
     and the relief sought shall be narrowly tailored to serve the specific interest to
15
     be protected. See Pintos v. Pacific Creditors Ass’n., 605 F.3d 665, 677-79 (9th
16
17
     Cir. 2010). For each item or type of information, document, or thing sought to

18
     be filed or introduced under seal, the party seeking protection must articulate

19   compelling reasons, supported by specific facts and legal justification, for the

20   requested sealing order. Again, competent evidence supporting the application
21   to file documents under seal must be provided by declaration.
22         Any document that is not confidential, privileged, or otherwise
23   protectable in its entirety will not be filed under seal if the confidential portions
24   can be redacted. If documents can be redacted, then a redacted version for
25   public viewing, omitting only the confidential, privileged, or otherwise
26   protectable portions of the document, shall be filed. Any application that seeks
27   to file documents under seal in their entirety should include an explanation of
28   why redaction is not feasible.

                                               3
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 4 of 14 Page ID #:1883




1          4.     DEFINITIONS
2          4.1    Action: this pending federal lawsuit.
3          4.2    Challenging Party: a Party or Non-Party that challenges the
4    designation of information or items under this Order.
5          4.3    “CONFIDENTIAL” Information or Items: information
6
     (regardless of how it is generated, stored or maintained) or tangible things that
7
     qualify for protection under Federal Rule of Civil Procedure 26(c), and as
8
     specified above in the Good Cause Statement.
9
           4.4    Counsel: Outside Counsel of Record and House Counsel (as well
10
     as their support staff).
11
           4.5    Designating Party: a Party or Non-Party that designates
12
     information or items that it produces in disclosures or in responses to discovery
13
     as “CONFIDENTIAL.”
14
           4.6    Disclosure or Discovery Material: all items or information,
15
     regardless of the medium or manner in which it is generated, stored, or
16
17
     maintained (including, among other things, testimony, transcripts, and tangible

18
     things), that are produced or generated in disclosures or responses to discovery.

19         4.7    Expert: a person with specialized knowledge or experience in a

20   matter pertinent to the litigation who has been retained by a Party or its
21   counsel to serve as an expert witness or as a consultant in this Action.
22         4.8     House Counsel: attorneys who are employees of a party to this
23   Action. House Counsel does not include Outside Counsel of Record or any
24   other outside counsel.
25         4.9    Non-Party: any natural person, partnership, corporation,
26   association or other legal entity not named as a Party to this action.
27         4.10 Outside Counsel of Record: attorneys who are not employees of a
28   party to this Action but are retained to represent a party to this Action and

                                             4
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 5 of 14 Page ID #:1884




1    have appeared in this Action on behalf of that party or are affiliated with a law
2    firm that has appeared on behalf of that party, and includes support staff.
3          4.11 Party: any party to this Action, including all of its officers,
4    directors, employees, consultants, retained experts, and Outside Counsel of
5    Record (and their support staffs).
6
           4.12 Producing Party: a Party or Non-Party that produces Disclosure or
7
     Discovery Material in this Action.
8
           4.13 Professional Vendors: persons or entities that provide litigation
9
     support services (e.g., photocopying, videotaping, translating, preparing
10
     exhibits or demonstrations, and organizing, storing, or retrieving data in any
11
     form or medium) and their employees and subcontractors.
12
           4.14 Protected Material: any Disclosure or Discovery Material that is
13
     designated as “CONFIDENTIAL.”
14
           4.15   Receiving Party: a Party that receives Disclosure or Discovery
15
     Material from a Producing Party.
16
17
           5.     SCOPE

18         The protections conferred by this Protective Order cover not only

19   Protected Material (as defined above), but also (1) any information copied or

20   extracted from Protected Material; (2) all copies, excerpts, summaries, or
21   compilations of Protected Material; and (3) any testimony, conversations, or
22   presentations by Parties or their Counsel that might reveal Protected Material.
23         Any use of Protected Material at trial shall be governed by the orders of
24   the trial judge and other applicable authorities. This Order does not govern the
25   use of Protected Material at trial.
26         6.     DURATION
27         Once a case proceeds to trial, information that was designated as
28   CONFIDENTIAL or maintained pursuant to this protective order used or

                                             5
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 6 of 14 Page ID #:1885




1    introduced as an exhibit at trial becomes public and will be presumptively
2    available to all members of the public, including the press, unless compelling
3    reasons supported by specific factual findings to proceed otherwise are made to
4    the trial judge in advance of the trial. See Kamakana, 447 F.3d at 1180-81
5    (distinguishing “good cause” showing for sealing documents produced in
6
     discovery from “compelling reasons” standard when merits-related documents
7
     are part of court record). Accordingly, the terms of this protective order do not
8
     extend beyond the commencement of the trial.
9
           7.    DESIGNATING PROTECTED MATERIAL
10
           7.1   Restraint and Care in Designating Material for Protection. Each
11
     Party or Non-Party that designates information or items for protection under
12
     this Order must take care to limit any such designation to specific material that
13
     qualifies under the appropriate standards. The Designating Party must
14
     designate for protection only those parts of material, documents, items or oral
15
     or written communications that qualify so that other portions of the material,
16
17
     documents, items or communications for which protection is not warranted

18
     are not swept unjustifiably within the ambit of this Order.

19         Mass, indiscriminate or routinized designations are prohibited.

20   Designations that are shown to be clearly unjustified or that have been made
21   for an improper purpose (e.g., to unnecessarily encumber the case development
22   process or to impose unnecessary expenses and burdens on other parties) may
23   expose the Designating Party to sanctions.
24         If it comes to a Designating Party’s attention that information or items
25   that it designated for protection do not qualify for protection, that Designating
26   Party must promptly notify all other Parties that it is withdrawing the
27   inapplicable designation.
28

                                             6
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 7 of 14 Page ID #:1886




1          7.2   Manner and Timing of Designations. Except as otherwise
2    provided in this Order, or as otherwise stipulated or ordered, Disclosure of
3    Discovery Material that qualifies for protection under this Order must be
4    clearly so designated before the material is disclosed or produced.
5          Designation in conformity with this Order requires:
6
                 (a) for information in documentary form (e.g., paper or electronic
7
     documents, but excluding transcripts of depositions or other pretrial or trial
8
     proceedings), that the Producing Party affix at a minimum, the legend
9
     “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each page
10
     that contains protected material. If only a portion of the material on a page
11
     qualifies for protection, the Producing Party also must clearly identify the
12
     protected portion(s) (e.g., by making appropriate markings in the margins).
13
           A Party or Non-Party that makes original documents available for
14
     inspection need not designate them for protection until after the inspecting
15
     Party has indicated which documents it would like copied and produced.
16
17
     During the inspection and before the designation, all of the material made

18
     available for inspection shall be deemed “CONFIDENTIAL.” After the

19   inspecting Party has identified the documents it wants copied and produced,

20   the Producing Party must determine which documents, or portions thereof,
21   qualify for protection under this Order. Then, before producing the specified
22   documents, the Producing Party must affix the “CONFIDENTIAL legend” to
23   each page that contains Protected Material. If only a portion of the material on
24   a page qualifies for protection, the Producing Party also must clearly identify
25   the protected portion(s) (e.g., by making appropriate markings in the margins).
26               (b) for testimony given in depositions that the Designating Party
27   identifies the Disclosure or Discovery Material on the record, before the close
28   of the deposition all protected testimony.

                                             7
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 8 of 14 Page ID #:1887




1                 (c) for information produced in some form other than
2    documentary and for any other tangible items, that the Producing Party affix
3    in a prominent place on the exterior of the container or containers in which the
4    information is stored the legend “CONFIDENTIAL.” If only a portion or
5    portions of the information warrants protection, the Producing Party, to the
6
     extent practicable, shall identify the protected portion(s).
7
           7.3    Inadvertent Failures to Designate. If timely corrected, an
8
     inadvertent failure to designate qualified information or items does not,
9
     standing alone, waive the Designating Party’s right to secure protection under
10
     this Order for such material. Upon timely correction of a designation, the
11
     Receiving Party must make reasonable efforts to assure that the material is
12
     treated in accordance with the provisions of this Order.
13
           8.     CHALLENGING CONFIDENTIALITY DESIGNATIONS
14
           8.1. Timing of Challenges. Any Party or Non-Party may challenge a
15
     designation of confidentiality at any time that is consistent with the Court’s
16
17
     Scheduling Order.

18
           8.2    Meet and Confer. The Challenging Party shall initiate the dispute

19   resolution process under Local Rule 37-1 et seq.

20         8.3 Joint Stipulation. Any challenge submitted to the Court shall be via a
21   joint stipulation pursuant to Local Rule 37-2.
22         8.4 The burden of persuasion in any such challenge proceeding rest on
23   the Designating Party. Frivolous challenges, and those made for an improper
24   purpose (e.g., to harass or impose unnecessary expenses and burdens) may
25   expose the Challenging Party to sanctions. Unless the Designating Party has
26   waived or withdrawn the confidentiality designation, all parties shall continue
27   to afford the material in question the level of protection to which it is entitled
28   under the Producing Party’s designation until the Court rules on the challenge.

                                              8
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 9 of 14 Page ID #:1888




1          9.    ACCESS TO AND USE OF PROTECTED MATERIAL
2          9.1 Basic Principles. A Receiving Party may use Protected Material that
3    is disclosed or produced by another Party or by a Non-Party in connection
4    with this Action only for prosecuting, defending or attempting to settle this
5    Action. Such Protected Material may be disclosed only to the categories of
6
     persons and under the conditions described in this Order. When the Action has
7
     been terminated, a Receiving Party must comply with the provisions of section
8
     15 below (FINAL DISPOSITION).
9
           Protected Material must be stored and maintained by a Receiving Party
10
     at a location and in a secure manner that ensures that access is limited to the
11
     persons authorized under this Order.
12
           9.2   Disclosure of “CONFIDENTIAL” Information. Unless permitted
13
     in writing by the Designating Party or ordered by the Court, a Receiving Party
14
     may disclose any information or item designated “CONFIDENTIAL” only to:
15
                 (a) the Receiving Party’s Outside Counsel of Record in this
16
17
     Action, as well as employees of said Outside Counsel of Record to whom it is

18
     reasonably necessary to disclose the information for this Action;

19               (b) the officers, directors, and employees (including House

20   Counsel) of the Receiving Party to whom disclosure is reasonably necessary
21   for this Action;
22               (c) Experts (as defined in this Order) of the Receiving Party to
23   whom disclosure is reasonably necessary for this Action and who have signed
24   an acknowledgement and agreement to be bound by this Order;
25               (d) the court and its personnel;
26               (e) court reporters and their staff;
27               (f) professional jury or trial consultants, mock jurors, and
28   Professional Vendors to whom disclosure is reasonably necessary for this

                                              9
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 10 of 14 Page ID #:1889




1    Action and who have signed an acknowledgment and agreement to be bound
2    by this Order;
3                   (g) the author or recipient of a document containing the
4    information or a custodian or other person who otherwise possessed or knew
5    the information;
6
                    (h) during their depositions, witnesses, and attorneys for witnesses,
7
     in the Action to whom disclosure is reasonably necessary provided: (1) the
8
     deposing party requests that the witness sign an acknowledgment and
9
     agreement to be bound by this Order; and (2) they will not be permitted to
10
     keep any confidential information unless they sign an acknowledgment and
11
     agreement to be bound by this Order, unless otherwise agreed by the
12
     Designating Party or ordered by the court. Pages of transcribed deposition
13
     testimony or exhibits to depositions that reveal Protected Material may be
14
     separately bound by the court reporter and may not be disclosed to anyone
15
     except as permitted under this Protective Order; and
16
17
                    (i) any mediators or settlement officers and their supporting

18
     personnel, mutually agreed upon by any of the parties engaged in settlement

19   discussions.

20         10.    PROTECTED MATERIAL SUBPOENAED OR ORDERED
                  PRODUCED IN OTHER LITIGATION
21         If a Party is served with a subpoena or a court order issued in other
22   litigation that compels disclosure of any information or items designated in this
23
     Action as “CONFIDENTIAL,” that Party must:
24
                    (a) promptly notify in writing the Designating Party. Such
25
     notification shall include a copy of the subpoena or court order;
26
                    (b) promptly notify in writing the party who caused the subpoena
27
     or order to issue in the other litigation that some or all of the material covered
28

                                               10
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 11 of 14 Page ID #:1890




1    by the subpoena or order is subject to this Protective Order. Such notification
2    shall include a copy of this Protective Order; and
3                (c) cooperate with respect to all reasonable procedures sought to be
4    pursued by the Designating Party whose Protected Material may be affected. If
5    the Designating Party timely seeks a protective order, the Party served with the
6
     subpoena or court order shall not produce any information designated in this
7
     action as “CONFIDENTIAL” before a determination by the court from which
8
     the subpoena or order issued, unless the Party has obtained the Designating
9
     Party’s permission. The Designating Party shall bear the burden and expense
10
     of seeking protection in that court of its confidential material and nothing in
11
     these provisions should be construed as authorizing or encouraging a
12
     Receiving Party in this Action to disobey a lawful directive from another court.
13
           11.   A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO
14
                 BE PRODUCED IN THIS LITIGATION
15
                 (a) The terms of this Order are applicable to information produced
16
17
     by a Non-Party in this Action and designated as “CONFIDENTIAL.” Such

18
     information produced by Non-Parties in connection with this litigation is

19   protected by this Order. Nothing in these provisions should be construed as

20   prohibiting a Non-Party from seeking additional protections.
21               (b) If a Party is required, by a valid discovery request, to produce a
22   Non-Party’s confidential information in its possession, and the Party is subject
23   to an agreement with the Non-Party not to produce the Non-Party’s
24   confidential information, then the Party shall:
25               (1) promptly notify in writing the Requesting Party and the Non-
26   Party that some or all of the information requested is subject to a
27   confidentiality agreement with a Non-Party;
28               (2) promptly provide the Non-Party with a copy of this Protective

                                             11
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 12 of 14 Page ID #:1891




1    Order in this Action, the relevant discovery request(s), and a reasonably
2    specific description of the information requested; and
3                (3) make the information requested available for inspection by the
4    Non-Party, if requested.
5                (c) If the Non-Party fails to seek a protective order from this court
6
     within 14 days of receiving the notice and accompanying information, the
7
     Receiving Party may produce the Non-Party’s confidential information
8
     responsive to the discovery request. If the Non-Party timely seeks a protective
9
     order, the Receiving Party shall not produce any information that is subject to
10
     the confidentiality agreement with the Non-Party before a determination by
11
     the court. Absent a contrary court order, the Non-Party shall bear the burden
12
     and expense of seeking protection in this court of its Protected Material.
13
           12.   UNAUTHORIZED DISCLOSURE OF PROTECTED
14
                 MATERIAL
15
           If a Receiving Party learns that, by inadvertence or otherwise, it has
16
17
     disclosed Protected Material to any person or in any circumstance not

18
     authorized under this Protective Order, the Receiving Party must immediately

19   (a) notify in writing the Designating Party of the unauthorized disclosures, (b)

20   use its best efforts to retrieve all unauthorized copies of the Protected Material,
21   (c) inform the person or persons to whom unauthorized disclosures were made
22   of all the terms of this Order, and (d) request such person or persons to execute
23   an acknowledgment and agreement to be bound by this Order.
24         13.   INADVERTENT PRODUCTION OF PRIVILEGED OR
                 OTHERWISE PROTECTED MATERIAL
25
26         When a Producing Party gives notice to Receiving Parties that certain
27   inadvertently produced material is subject to a claim of privilege or other
28   protection, the obligations of the Receiving Parties are those set forth in

                                             12
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 13 of 14 Page ID #:1892




1    Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
2    modify procedures established in an e-discovery order that provides for
3    production without prior privilege review. Pursuant to Federal Rule of
4    Evidence 502(d) and (e), if the parties agree on the effect of disclosure of a
5    communication or information covered by the attorney-client privilege or work
6
     product protection, the parties may submit such agreement to the Court.
7
           14.   MISCELLANEOUS
8
           14.1 Right to Further Relief. Nothing in this Order abridges the right of
9
     any person to seek its modification by the Court in the future.
10
           14.2 Right to Assert Other Objections. This Order does not constitute a
11
     waiver of any right a Party otherwise would have to object to disclosing or
12
     producing any information or item on any ground not addressed in this Order.
13
     Similarly, no Party waives any right to object on any ground to use in evidence
14
     of any of the material covered by this Order.
15
           14.3 Filing Protected Material. A Party that seeks to file under seal any
16
17
     Protected Material must comply with Local Civil Rule 79-5. Protected

18
     Material may only be filed under seal pursuant to a court order authorizing the

19   sealing of the specific Protected Material. If a Party’s request to file Protected

20   Material under seal is denied by the court, then the Receiving Party may file
21   the information in the public record unless otherwise instructed by the court.
22         15.   FINAL DISPOSITION
23         After the final disposition of this Action, as defined in paragraph 6,
24   within 60 days of a written request by the Designating Party, each Receiving
25   Party must return all Protected Material to the Producing Party or destroy such
26   material. As used in this subdivision, “all Protected Material” includes all
27   copies, abstracts, compilations, summaries, and any other format reproducing
28   or capturing any of the Protected Material. Whether the Protected Material is

                                              13
 Case 8:20-cv-00283-JGB-JDE Document 83 Filed 01/04/21 Page 14 of 14 Page ID #:1893




1    returned or destroyed, the Receiving Party must submit a written certification
2    to the Producing Party (and, if not the same person or entity, to the
3    Designating Party) by the 60-day deadline that (1) identifies (by category,
4    where appropriate) all the Protected Material that was returned or destroyed
5    and (2) affirms that the Receiving Party has not retained any copies, abstracts,
6
     compilations, summaries or any other format reproducing or capturing any of
7
     the Protected Material. Notwithstanding this provision, Counsel are entitled to
8
     retain an archival copy of all pleadings, motion papers, trial, deposition, and
9
     hearing transcripts, legal memoranda, correspondence, deposition and trial
10
     exhibits, expert reports, attorney work product, and consultant and expert
11
     work product, even if such materials contain Protected Material. Any such
12
     archival copies that contain or constitute Protected Material remain subject to
13
     this Protective Order as set forth in Section 6 (DURATION).
14
           16.   VIOLATION
15
           Any violation of this Order may be punished by appropriate measures
16
17
     including contempt proceedings and/or monetary sanctions.

18
           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.

19   DATED: January 04, 2021              ________________________________
20                                        JOHN D. EARLY
                                          United States Magistrate Judge
21
22
23
24
25
26
27
28

                                            14
